                   IN THE DISTRICT COURT OF THE UNITED STATES
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION



 UNITED STATES OF AMERICA,

 Plaintiff,
                                                    DOCKET NO. 3:19-CR-00345
         vs.
                                                    DOCUMENTS FOR SENTENCING
 ARLANDO HENDERSON,

 Defendant.


       Mr. Arlando Henderson, by and through his counsel of record, Assistant Federal Public

Defender Taylor Goodnight, hereby submits documentary evidence in mitigation of any sentence

this Court might impose at the sentencing hearing scheduled for July 20, 2020. These documents

include letters of support and military awards, and they are relevant to the Court’s inquiry into

“the history and characteristics of the defendant” pursuant to 18 U.S.C. § 3553(a)(1).



                              Respectfully submitted:

                              s/ Taylor Goodnight
                              Taylor Goodnight
                              NC Bar No. 50735
                              Attorney for Arlando Henderson
                              Federal Public Defender
                              Western District of North Carolina
                              129 West Trade Street, Suite 300
                              Charlotte, NC 28202
                              (704) 374-0720
                              Taylor_Goodnight@fd.org


DATE: July 17, 2020




      Case 3:19-cr-00345-FDW-DCK Document 29 Filed 07/17/20 Page 1 of 16
To Whom It May Concern:

My name is Mercedes Wilson; I am Mr. Henderson's sister. Arlando has always been a
very family-oriented person. He is number three out of seven children but always
seemed to be the oldest as long as I can remember. When our mother would work late
nights Arlando would be the main provider for the rest of his younger siblings. Cooking,
cleaning, and surprisingly our nurturer. My honest opinion of Mr. Henderson is that he
wants what’s best for his family and children. He’s the driving force of our intermediate
family and the family that he created of his own.

        He’s always so fast to give and slow to take. A very independent man. Always
bringing peace to a toxic situation or atmosphere. Arlando has helped my mom get her
business up and running and many other family and friends as well. Without expecting
anything in return. Has worked numerous days and nights to help me with personal
issues. By being my mental and physical support. When our older sister was involved in
a critical accident leaving her paralyzed Arlando took leave from his military duties to
get everything situated. Our mother was very stressed at the time.

He took charge and ran the show like a true and honest man would. Arlando was raised
in a COGIC church from the time of birth. As he got older his religious preferences
changed. He is now Muslim and feels so strongly about his religion. He abides by the
Muslim way of living and has many of his family following his footsteps. If Arlando is
convicted and sent to jail this had the biggest impact on his family and not in a good
way. He is the main provider for his three children. He is the backbone of his entire
family. He's a full time and outstanding father, brother, uncle, and husband.

 If Arlando is sentenced to go away everyone around him life will have a major change
and I'm afraid to say not in a positive way. Arlando has told me time and time again of
how remorseful he is. Literally from day one, he was ashamed. He was so disappointed
and very depressed about his decision. I’ve personally never seen Mr. Henderson so
apologetic. Arlando is a very soft spirited and very loving person. I think mercy should
be shown because of his remorse for his situation.

He knows he has done wrong and if he could take it all back he would. I honestly
believe as the main provider of your entire family could be a lot of pressure. Some
Decisions are made out of emotion and not clear thinking. I honestly feel Mr. Henderson
deserves a second chance. He’s always so forgiving. I believe he has learned from this
and is already better himself. He is very much humble.
Respectfully,
Thanks.

Sincerely,

Mercedes Wilson




     Case 3:19-cr-00345-FDW-DCK Document 29 Filed 07/17/20 Page 2 of 16
To Whom It May Concern:

       My name is Dr. Cheryl Henderson and I live in St John Missouri. I have known Mr.
Henderson his entire life is that I'm his paternal grandmother. Arlando was always a quiet child
and good-natured, he obeyed all of the home rules got along with all his siblings. Arlando has
never any altercations at school or suspension, I can't recall any incidents concerning him in his
formative years or his adult life.

Mr. Henderson joined the armed forces and served his slotted time and as stated earlier he was/is
a good member of our family, a wonderful father, a great friend, and brother to his siblings. Mr.
Henderson was raised in the nurture and admonition of who the Creator is and his relationship to
Him. I firmly believe that there should be a reckoning for all civil disobedience but I also believe
that Mr. Henderson and his family would-be deeply affected if he were to incur any amount of
incarceration.
       Mr. Henderson has sole care of his son who would be devastated if his father were to be
locked away. In my humble opinion, Mr. Henderson has always exercised good and productive
judgment over criminal judgment the skills that Mr. Henderson obtained from military training
and higher education will be a benefit to the community in which he lives.

        In all honesty, I cannot speak to any mitigating circumstances which may have led to the
actions he is now being charged with, however, Mr. Henderson has shown and expressed regret
regarding his actions, therefore I plead with this court to show leniency toward Mr. Henderson
and consider him for probation, that I believe that would be a better choice for Mr. Henderson
and his son. I thank the court for taking the time to peruse this letter and to take my opinion into
careful thought.
Respectfully,
Thanks.

Sincerely
Dr. Cheryl Henderson




      Case 3:19-cr-00345-FDW-DCK Document 29 Filed 07/17/20 Page 3 of 16
Case 3:19-cr-00345-FDW-DCK Document 29 Filed 07/17/20 Page 4 of 16
Case 3:19-cr-00345-FDW-DCK Document 29 Filed 07/17/20 Page 5 of 16
Case 3:19-cr-00345-FDW-DCK Document 29 Filed 07/17/20 Page 6 of 16
Case 3:19-cr-00345-FDW-DCK Document 29 Filed 07/17/20 Page 7 of 16
Case 3:19-cr-00345-FDW-DCK Document 29 Filed 07/17/20 Page 8 of 16
Case 3:19-cr-00345-FDW-DCK Document 29 Filed 07/17/20 Page 9 of 16
Case 3:19-cr-00345-FDW-DCK Document 29 Filed 07/17/20 Page 10 of 16
Case 3:19-cr-00345-FDW-DCK Document 29 Filed 07/17/20 Page 11 of 16
Case 3:19-cr-00345-FDW-DCK Document 29 Filed 07/17/20 Page 12 of 16
Case 3:19-cr-00345-FDW-DCK Document 29 Filed 07/17/20 Page 13 of 16
Case 3:19-cr-00345-FDW-DCK Document 29 Filed 07/17/20 Page 14 of 16
Case 3:19-cr-00345-FDW-DCK Document 29 Filed 07/17/20 Page 15 of 16
Case 3:19-cr-00345-FDW-DCK Document 29 Filed 07/17/20 Page 16 of 16
